DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite “the single carbon nanotube is a single-wall carbon nanotube.”  This limitation renders the claims indefinite because it contradicts to the parent claims 1 and 9, wherein it is recited that “the single carbon nanotube is a double-wall carbon nanotube or a multi-wall carbon nanotube.”
Claim 9 recites the limitation "the first electrode"  and “the second electrode” in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claims 11-14 are indefinite due to their dependence on indefinite claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 11 recite “the single carbon nanotube is a single-wall carbon nanotube.”  This limitation fails to further limit the subject matter of the parent claims 1 and 9, wherein it is recited that “the single carbon nanotube is a double-wall carbon nanotube or a multi-wall carbon nanotube.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang (US 2020/0013991).
Regarding claim 1, Wang discloses a field effect transistor comprising: an insulating layer (Fig.2, numeral 3) comprising a first surface and a second surface opposite to the first surface; a gate electrode (8), (9) located on the first surface of the insulating layer (13); a source electrode (4) and a drain electrode(5) located on the second surface of the insulating layer (3) and spaced away from each other; and a single carbon nanotube (6) comprising a first end, a second end opposite with the first end, and a middle portion located between the first end and the second end; wherein the first end of the single carbon nanotube (6) is electrically connected with the source electrode (4), the second end of the single carbon nanotube is electrically connected with the drain electrode (5), the single carbon nanotube is suspend above the insulating layer (3) ([0017]), the middle portion of the single carbon nanotube comprises a plurality of defects (7) in a wall of the single carbon nanotube ([0093]), and  the single carbon nanotube is a double-wall carbon nanotube or a multi-wall carbon nanotube ([0015]).
Regarding claim 3, Wang discloses wherein the single carbon nanotube is a single-wall carbon nanotube or a double-wall carbon nanotube ([0015]).
Regarding claim 8, Wang discloses wherein the single carbon nanotube is formed by removing an outer wall of a double-wall carbon nanotube or a multi-wall carbon nanotube (note: is formed by removing… is a product-by-process limitaiton. And according to MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The
patentability of a product does not depend on its method of production. If the product in
the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." /n re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).)
Regarding claim 9, Wang discloses a field effect transistor comprising: an insulating layer (Fig.2, numeral 3) comprising a first surface and a second surface opposite to the first surface; a gate electrode (9) located on the first surface of the insulating layer (3); a single carbon nanotube (6) located on the second surface of the insulating layer (3) and comprising a first end, a second end opposite to the first end, and a middle portion located between the first end and the second end, wherein the middle portion of the single carbon nanotube (6) comprises a plurality of defects in a wall of the single carbon nanotube (6), and  the single carbon nanotube (6) is a double-wall carbon nanotube or a multi-wall carbon nanotube ([0093]); and a source electrode (4) and a drain electrode (5), wherein the first electrode is located on and electrically connected to the first end of the single carbon nanotube (6), and the second electrode is located on and electrically connected to the second end of the single carbon nanotube (6).
Regarding claim 11, Wang discloses wherein the single carbon nanotube is a 3Appl. No. 17/067,736 Reply to Office Action of July 15, 2022 Attorney Docket No. US78628 single-wall carbon nanotube or a double-wall carbon nanotube ([0015]).
Regarding claim 14, Wang discloses wherein the single carbon nanotube is formed by removing an outer wall of a double-wall carbon nanotube or a multi-wall carbon nanotube (note: “formed by removing… is a product-by -process limitaiton. And according to MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The
patentability of a product does not depend on its method of production. If the product in
the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 9 above, and further in view of Peng (US 2010/0214034)
Regarding claims 4 and 12, Wang does not explicitly disclose wherein the insulating layer comprises a through hole or a blind hole.
Peng however discloses wherein the insulating layer comprises a through hole or a blind hole (Fig.1, numeral 16).
It would have been therefore obvious to one of ordinary skill in the time the invention was filed to modify Wang with Peng to have the insulating layer comprising a through hole or a blind hole for the purpose of manufacturing an electromechanical oscillator (Abstract).
Regarding claim 5, Peng discloses wherein the source electrode (Fig.1, numeral 20) and the drain electrode (18) are respectively located on both sides of the hole (16) of the insulating layer (12).
Regarding claims 6 and 13, Peng discloses wherein the insulating layer comprises a first insulating layer (Fig.1, numeral 12, right) and a second insulating layer (Fig.1, numeral 12, left), and the first insulating layer and the second insulating layer are spaced apart from each other and located on a surface of the gate electrode (16), (10).
Regarding claim 7, Peng discloses wherein the source electrode (20) is located on a surface of the first insulating layer ((12), right), and the drain electrode (18) is located on a surface of the second insulating layer ((12), left).
Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 9 above, and further in view of Ohta (Ohta et al, “Rapid Growth of a Single-Walled Carbon Nanotube on an Iron Cluster: Density- Functional Tight-Binding Molecular Dynamics Simulations, “ACNano, Vol. 2, No. 7, pp. 1437- 1444, 2008).
Regarding claims 2 and 10, Wang does not explicitly disclose wherein the middle portion of the single carbon nanotube comprises a seven-membered ring or an eight-membered ring.
	Ohta however discloses that the carbon nanotube comprises a seven-membered
ring or an eight-membered ring (page 1441, Table 1; page 1442, “Summary,” paragraph
1).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Wang with Ohta to have the carbon nanotube
comprising a seven-membered ring because these are typical carbon nanotube
structures (Ohta, “Summary,” paragraph 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891